Filed Under Rule 424(b)(3), Registration Statement No. 333-177949 Pricing Supplement Number 322 Dated Monday, April 28, 2014 (To: Prospectus Dated November 14, 2011 and Prospectus Supplement Dated November 17, 2011)  CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FTF3 [] 100% 1.650% [] Fixed 3.000% MONTHLY 11/15/2022 06/15/2014 Yes Senior Unsecured Notes Redemption Information: Non-Callable
